DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the support parts being in contact with an inner circumferential surface of the valve seat” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2014/0353409 A1) in view of Agresta (US2012/0043392 A1) and Schmieder (US2014/0306034 A1).

Regarding to Claim 1, Kim teaches an injector for supplying fuel introduced from a fuel rail to an engine, the injector comprising:
a valve needle (Fig. 6, Part 5) conducting linear reciprocal movement together with an amateur (Fig. 6, Part 9) movably mounted on an outer circumferential surface of the valve needle (Paragraph 35), as a power source of an electromagnetic generator is applied or cut off inside a valve housing (Paragraph 39);
a valve body provided on an end of an engine side of the valve needle and conducting the linear reciprocal movement together with the valve needle to open and close an injection hole (Fig. 5, Fig. 8, Part 25 area is a valve body, at least Paragraph 33 teaches the operation);
a valve seat inserted into and coupled to the engine side of the valve housing, the valve seat configured to receive the end of the valve needle, and the valve seat forming the injection hole (Fig. 1, Part 113 area).

Kim fails to explicitly disclose, but Agresta teaches an injector comprising:
a shock absorption structure provided between an end of the valve needle and the valve body to support the valve body toward the injection hole [Agresta teaches an injector comprises a valve needle (Agresta, Fig. 1, Part 100, Part 20) and further comprises a shock absorption structure (Agresta, Fig. 1, Part 60 area) between an end of the valve needle and the valve body (Fig. 1, the position of Part 50 can be considered at the location reflect the limitations) to minimize a bouncing of the valve needle and ensure a reliable and precise fluid injection (Agresta, Paragraph 14).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Agresta to add a shock absorption structure in certain position of the needle valve in order to minimize a bouncing of the valve needle and ensure a reliable and precise fluid injection (Agresta, Paragraph 14).

Kim fails to explicitly disclose, but Schmieder teaches an injector comprising:
a plurality of support parts formed to protrude lengthwise in a longitudinal direction on the outer circumferential surface of the valve needle, the support parts being in contact with an inner circumferential surface of the valve seat, and being spaced apart from each other circumferentially such that fuel is configured to flow between the valve seat and the valve needle [Schmieder teaches an injector comprises a valve needle (Schmieder, Fig. 1, Part 22) comprises a plurality of supports (Schmieder, Fig. 1, Part 223, Fig. 7, Fig. 18, Paragraph 21, since Paragraph 21 teacehs Part 32 is groove, one with ordinary skill in the art would consider Part 223 is protruded from the valve needle under the broadest reasonable interpretation) contact with valve seat area (Schmieder, Fig. 8, considering the teachings of claimed invention, Fig. 12, the location of the valve seat Part 130, the examiner considered Schmieder, Fig. 8, Part 15 can also be considered as a part of the valve seat) to guide the valve needle (Schmieder, Paragraph 21).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Schmieder to design the valve needle with support members in certain way in order to guide the valve needle (Schmieder, Paragraph 21).

Regarding to Claim 2, Kim in view of Agresta and Schmieder teaches the modified injector, wherein the shock absorption structure further comprises:
a shock absorption spring connected between the end of the engine side of the valve needle and the valve body to support the valve body toward the injection hole (Agresta, Fig. 1, Part 60, Paragraph 30).

Regarding to Claim 3, Kim in view of Agresta and Schimieder teaches the modified injector, wherein the shock absorption structure further comprises:
an accommodation groove formed to be longitudinally recessed on the end of the engine side of the valve needle (Agresta, Fig. 1, Part 30 area), the accommodation groove having the shock absorption spring inserted therein (Agresta, Fig. 1), and guiding movement of the valve body (Agresta, at least Paragraph 29 teaches the operation).

Regarding to Claim 4, Kim in view of Agresta and Schimieder teaches the modified injector, further comprising:
a stopper fixed to a location for facing a fuel rail side of the amateur on the valve needle (Kim, Fig. 6, Part 15);
a positioning fixed to a location for facing the engine side of the amateur on the valve needle (Kim, Fig. 6, Part 17);
a pressing spring installed in the valve housing to press the valve needle toward the injection hole (Kim, Fig. 6, Part 11, Paragraph 36); and
a buffer spring provided between the stopper and the amateur on the valve needle to press the amateur toward the positioning (Kim, Fig. 6, Part 20, Paragraph 35).

Regarding to Claim 5, Kim in view of Agresta and Schimieder teaches the modified injector, wherein when the injection hole is closed, the shock absorption spring is coupled to cover the end of the engine side of the valve housing, and absorbs a primary shock amount generated by a collision of the valve body with a valve seat formed with the injection hole and absorbs a secondary shock amount generated by a collision of the amateur with the positioning (Kim, Paragraph 16 teaches a shock would be generated between Part 9 and Part 17, and since Agresta teaches the shock absorption structure can minimize a bouncing of the valve needle, when Agresta is applied to Kim, it would be obvious to one of ordinary skill in the art that the design can absorb primary shock amount generated by a collision of the valve body with a valve seat formed with the injection hole and absorbs a secondary shock amount generated by a collision of the amateur with the positioning to minimize a bouncing of the valve needle).

Regarding to Claim 6 Kim in view of Agresta and Schimider teaches the modified injector, wherein the valve needle comprises:
a crimp part formed to protrude from an inner surface of the accommodation groove to seat the valve body and preventing the valve body from being separated from the accommodation groove (Agresta, Fig. 1, Part 110, Paragraph 29 teaches the function).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2014/0353409 A1), Agresta (US2012/0043392 A1) and Schmieder (US2014/0306034 A1) as applied to Claim 2 above, and further in view of Stein (US5183075A).

Regarding to Claim 7, Kim, Agresta and Schmieder fail to explicitly disclose, but Stein teaches an injector, wherein the valve body comprises:
a seating surface formed in a planar shape perpendicular to a movement direction of the valve needle to seat the shock absorption spring (Stein, Fig. 1, the upper part of Part 7); and
a location fixing part formed to protrude from a central portion of the seating surface and inserted into the shock absorption spring [Stein teaches a valve body comprises a seating surface (Stein, Fig. 1, the upper part of Part 7) and a location fixing part (Stein, Fig. 1, Part 12) to ensure the quality of sealing and the guidance of the system (Stein, Col. 5, Lines 45-59).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim, Agresta and Schmieder to incorporate the teachings of Stein to design the valve body in certain way in order to ensure the quality of sealing and the guidance of the system (Stein, Col. 5, Lines 45-59).

Conclusion
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747